DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase “an ottoman” in line 3 of the claim is unclear if the ottoman is the same or different from the previously claimed ottoman.
Regarding claim 13, the phrase “a second privacy screen element” is unclear if the applicant intends to incorporate the first privacy element of claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neill et al. (US 2019/0308733).
In re. claim 1, O’Neill teaches a passenger cabin area (fig. 4) having at least one aisle extending along a longitudinal axis (20) of the passenger cabin area (fig. 4); a seating area (12) (fig. 5) arranged next to the aisle in a direction of a transverse axis (22), perpendicular to the longitudinal axis (fig. 4), of the passenger cabin area and comprising at least one passenger seat (508); and a plurality of sleeping berths (14) arranged above the seating area in a direction of a vertical axis (24) (fig. 5), perpendicular to the longitudinal axis and the transverse axis (fig. 5), of the passenger cabin area, wherein each sleeping berth is accessible from the aisle of the passenger cabin area via a stairway element (44, 702) assigned individually to the sleeping berth (figs. 1-3, and 7).
In re. claim 2, O’Neill teaches the passenger cabin area of claim 1, wherein at least one of the stairway elements comprises: a support element (vertical portions of ladders (44, 702)) extending in the direction of the vertical axis of the passenger cabin area (figs. 1-3, and 7); and a plurality of steps (44, 704, 706, 708) fastened to the support element and extending, at least in a ready-for-use operating state of the stairway element, substantially perpendicularly from a support face of the support element (figs. 1-3, and 7).
In re. claim 3, O’Neill teaches the passenger cabin area of claim 2, wherein at least one portion of the support element is arranged next to a passenger seat, in the seating area, in the direction of the transverse axis of the passenger cabin area, and/or wherein at least one portion of the support face of the support element faces the aisle (fig. 7).
In re. claim 6, O’Neill teaches the passenger cabin area of claim 2, wherein the support element is formed in a substantially panel-like manner and has a substantially flat support face (fig. 7).
In re. claim 14, O’Neill teaches the passenger cabin area of claim 1, wherein at least one of the sleeping berths and/or at least one of the stairway elements is configured in a form of an aircraft monument certified for a load of 9g (supported in aircraft seating suite (10) understood to provide equivalent certification).
In re. claim 15, O’Neill teaches an aircraft equipped with a passenger cabin area of claim 1 (para [0025]).

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (US 2,583,960).

In re. claim 1, Murphy teaches a passenger cabin area (C) (fig. 7) having at least one aisle (10) extending along a longitudinal axis of the passenger cabin area (fig. 1); a seating area (20) (fig. 7) arranged next to the aisle in a direction of a transverse axis (fig. 1), perpendicular to the longitudinal axis (fig. 1), of the passenger cabin area and comprising at least one passenger seat (25); and a plurality of sleeping berths (30) (rooms C across the aisle from each other in Fig. 2) arranged above the seating area in a direction of a vertical axis (fig. 7), perpendicular to the longitudinal axis and the transverse axis (fig. 7), of the passenger cabin area, wherein each sleeping berth is accessible from the aisle of the passenger cabin area via a stairway element (19, 38) assigned individually to the sleeping berth (fig. 8) (col. 6, ln. 28-31).
In re. claim 2, Murphy teaches the passenger cabin area of claim 1, wherein at least one of the stairway elements comprises: a support element (15) extending in the direction of the vertical axis of the passenger cabin area (fig. 8); and a plurality of steps (19, 38) fastened to the support element and extending, at least in a ready-for-use operating state of the stairway element, substantially perpendicularly from a support face of the support element (fig. 8).
In re. claim 4, Murphy teaches the passenger cabin area of claim 2, wherein at least one of the steps (38) is fastened to the support element and movable between a resting operating state (fig. 7) and a use operating state (fig. 8), wherein the at least one step extends, in its resting operating state, substantially parallel to the support face of the support element (fig. 7), and wherein the at least one step extends, in its use operating state, substantially perpendicularly from the support face of the support element (fig. 8).
In re. claim 5, Murphy teaches the passenger cabin area of claim 2, wherein the stairway element has steps that have different depths in a direction perpendicular to the support face of the support element at least in a ready-for-use operating state of the stairway element (fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy as applied to claim 2 above, and further in view of Olliges et al. (US 2003/0168281).
In re. claim 7, Murphy teaches the passenger cabin area of claim 2, wherein the support element comprises: a first support-element portion (15) with a first support-face portion (fig. 8), wherein the first support-face portion forms an angle of less than 45º with the transverse axis of the passenger cabin area (fig. 8); 
Murphy fails to disclose a second support-element portion with a second support-face portion, wherein the second support-face portion forms an angle of less than 45º with the longitudinal axis of the passenger cabin area.
Olliges teaches a second support-element portion (66) with a second support-face portion (fig. 2), wherein the second support-face portion forms an angle of less than 45º with the longitudinal axis of the passenger cabin area (e.g. perpendicular to steps (76)).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Murphy to incorporate the teachings of Olliges to have a second support-element portion with a second support-face portion, for the purpose of providing additional support to the passenger trying to reach the upper berth.
In re. claim 8, Murphy as modified by Olliges (see Olliges) teach the passenger cabin area of claim 7, wherein the first support-face portion of the first support-element portion forms an angle of 70 º to 110 º with the second support-face portion of the second support-element portion (90 degrees in fig. 2).
In re. claim 9, Murphy as modified by Olliges (see Olliges) teach the passenger cabin area of claim 7, wherein the stairway element has a stairway platform (75), which is arranged, in the direction of the vertical axis of the passenger cabin area, between first steps fastened to the first support- element portion and second steps fastened to the second support-element portion (fig. 2).
In re. claim 10, Murphy as modified by Olliges (see Olliges) teach the passenger cabin area of claim 9, wherein the second support- element portion extends in the direction of the vertical axis of the passenger cabin area from a peripheral portion, facing an interior of the seating area, of the stairway platform (fig. 2).
In re. claim 11, Murphy as modified by Olliges (see Murphy) teach the passenger cabin area of claim 7, wherein the first support- element portion is formed by a rear wall of an ottoman in the seating area, and/or wherein the stairway platform is formed by a cover panel of an ottoman in the seating area (open area under boot (9) provides equivalent structure for a passenger in seating area (A) to rest their feet) (fig. 7).
In re. claim 12, Murphy as modified by Olliges (see Murphy) teach the passenger cabin area of claim 7, wherein the stairway element comprises a first privacy screen element, which extends next to the aisle and or substantially parallel to the second support-element portion (e.g. aisle wall (12)) (fig. 2).
In re. claim 13, Murphy as modified by Olliges (see Olliges) teach the passenger cabin area of claim 7, wherein the stairway element comprises a second privacy screen element (64), which forms an angle of 70º to 110º with the second support-element portion (fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647